DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said second end" in line seven. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “and wherein sleeve connects said electrical conductor to said electrode into said sleeve". The sleeve connecting the conductor to the electrode is accurate and is supported by the original disclosure, however the remainder of the limitation seems to suggest the electrode is in the sleeve somehow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to the skilled artisan before the effective filing date to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo et al. US Patent 5,205,297 (hereinafter Montecalvo) in view of Larke et al. US Patent 4,109,648 (hereinafter Larke).
Regarding claim 1, Montecalvo discloses an electrode system, comprising: a housing (12, 24, Figure 6; column 4 lines 20-22) with wall (24, Figure 6) defining a recess formed in said housing (Figure 6; where 12 and 24 define a recess), an electrode (14, 16, Figure 6; column 4 lines 5-8) in said recess (Figure 6; note that 14 is in the recess), a conductive gel (22, Figure 6; column 4 lines 32-33) in said recess and in contact with said electrode (Figure 6; note that 22 is in the recess and contacts 14), an electrical conductor (32, Figure 7; column 7 lines 2) having a first end (Figure 7; first end is rightmost 32 and contacts a sleeve) and a second end (Figure 7; second end is leftmost 32 and contacts a connector 32a), said first end of said electrical conductor being connected to said electrode in said recess (Figure 7; where conductor 32 is noted to connect to 16, and thereby component 14 located in the recess, via 32b and the sleeve); and a connector (32a, Figure 7; column 7 lines 22) connected to said second end of said electrode (Figure 7; where connector 32a is connected to the second end of the conductor 32) wherein said electrode is made of silicone (column 4 lines 8-14). 
Montecalvo is silent on the electrode being within the confines of the housing as claimed. Larke teaches a physiological monitoring device that includes a unitary housing with a wall along the periphery of said unitary housing (20, see Figure 2b) with an electrode entirely held in said recess (21, see Figure 2b). It would have been obvious to the skilled artisan before the effective filing date at the time of invention to utilize the housing type and connector configuration as taught by Larke with the device of Montecalvo as predictable results would have ensued (allowing for the connector to contact the electrode from the side versus the top). The two housing designs are art recognized equivalents of each other and utilizing one in lieu of the other is a matter of choice to the skilled artisan. 
Regarding claim 2, Montecalvo discloses the electrode system of claim 1, wherein an opening (12b, Figure 1) is formed in said wall (Figure 1; note that 12b is formed in 12) for said electrical conductor to pass there through (Figure 7; note that electrical conductor will pass through the opening to connect to 16).
Regarding claim 3, Montecalvo discloses the electrode system of claim 1, wherein said electrode system further comprises an adhesive on said wall (26, Figure 5, 6; column 4 lines 22-26); and a release paper on said adhesive (28, Figure 6; column 4 lines 47).
Regarding claim 4, Montecalvo discloses the electrode system of claim 1, wherein said housing is made of foamed plastic (column 3 lines 66-68). 
Regarding claim 7, Montecalvo discloses the electrode system of claim 1, wherein said electrode is made of silicone rubber (column 4 lines 12-14).
Regarding claim 8, Montecalvo discloses the electrode system of claim 1, wherein said electrode is made of silicone rubber filled with conducting fibers (column 4 lines 12-14).
Regarding claim 12, Montecalvo discloses the electrode system of claim 1, further comprising a sleeve (Figure 7; where sleeve is noted to be disposed on the right side of 32), and wherein sleeve is operable to connect said electrical conductor to said electrode (Figure 7; where the sleeve is noted to connect 32 with 16) into said sleeve (Figure 7; where 32 goes into the sleeve).
Regarding claim 13, Montecalvo discloses the electrode system of claim 1, wherein said housing is made of polyethylene foam (column 3 lines 67-68, column 4 lines 1). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Larke and in further view of US 5,730,126 to Kantner et al. (hereafter Kantner).
Regarding claim 5, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not further disclose wherein said electrode has passages formed therein, and wherein said conductive gel penetrates into said passages when said electrode and said conductive gel are in said recess. Kantner discloses an electrode for a biomedical electrode system with passages formed therein (Figures 1-3; where passages 18 are formed in the flat portion of electrode 10), where conductive media can penetrate and have more surface contact area (column 2 lines 1-8). It would have been obvious to the skilled artisan before the effective filing date to construct Montecalvo's electrode wherein section 14 has passages formed therein, and wherein said conductive gel penetrates into said passages when said electrode and said conductive gel are in said recess as taught by Kantner in order to improve electrical performance and reduce cost of materials (column 2 lines 1-8).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Larke and in further view of US 4,685,467 to Cartmell et al. (hereafter Cartmell).
Regarding claim 6, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not disclose wherein said electrical conductor is made of carbon. Cartmell discloses an electrode system wherein an electrical conductor is made of carbon (52, Figure 1; column 5 lines 6-7). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice as taught by Cartmell with the electrical conductor Montecalvo in order to improve durability and flexibility while maintaining conductivity (column 5 lines 17-20). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Larke and in further view of US 2005/0261565 to Lane et al. (hereafter Lane).
Regarding claim 9, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not disclose wherein said electrode is made of acrylonitrile butadiene styrene. Lane discloses a medical electrode made of acrylonitrile butadiene styrene coated with silver/silver chloride (para (0029). It would have been obvious to the skilled artisan before the effective filing date to construct Montecalvo's electrode out of acrylonitrile butadiene styrene as taught by Lane in order to increase impact resistance thereby extending the electrode's usable lifetime ([0033]).
Regarding claim 10, Montecalvo in view of Larke and Lane discloses the electrode system of claim 1, wherein said electrode is made of acrylonitrile butadiene styrene (para [0029]) but does not disclose it having a conductive coating. Lane discloses a medical electrode made of acrylonitrile butadiene styrene coated in a mixture of silver and silver-chloride ([0029]). It would have been obvious to the skilled artisan before the effective filing date to construct Montecalvo's electrode with a conductive coating as taught by Lane in order to increase signal/recording quality (para [0004)).
Regarding claim 11, Montecalvo in view of Larke and Lane discloses the electrode system of claim 1, wherein said electrode is made of acrylonitrile butadiene styrene with a conductive coating made of a mixture of silver and silver-chloride ([0029]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Larke and in further view of US 6,453,186 to Lovejoy et al. (hereafter Lovejoy).
Regarding claim 14, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not disclose wherein said conductive gel is a neonatal conductive gel. Lovejoy discloses an electrode patch designed to be attached to a newborn using a conductive gel suitable for neonatal attachment (column 6 lines 30-37). It would have been obvious to the skilled artisan before the effective filing date to make Montecalvo's conductive gel a neonatal conductive gel as taught by Lovejoy in order to make the device less harmful to neonatal patients, who have more sensitive skin (column 6 lines 30-37).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Montecalvo in view of Larke and in further view of US 6,950,688 to Axelgaard et al. (hereafter Axelgaard).
Regarding claim 15, Montecalvo as modified by Larke discloses the electrode system of claim 1, but does not disclose wherein said housing carries an electrode position designation. Axelgaard discloses a medical electrode having a label applied to its surface capable of designating an electrode position (column 6 lines 28-33). In view of Axelgaard, it would have been obvious to the skilled artisan before the effective filing date to place an electrode position designation on Montecalvo's housing in an area that does not interfere with its function, to help the clinician keep track of where the electrode should be positioned on the patient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794